Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 5/23/2022. Claims 1-11 and 13-21 have been examined in this application.  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
Response to Amendments 
3.	Applicant’s amendments to claims 1, 4, 13, and 18 are acknowledged.  Applicant’s cancellation of claim 12 is acknowledged. Applicant’s addition of new claim 21 is acknowledged. 
Response to Arguments 
4.	On remarks pages 12-14, Applicant argues the 101 rejection in view of Applicant’s amendments. The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees. 
	On remarks page 12, Applicant argues that the amendments improvement the functioning of the computer, and/or an improvement to other technology or technical field and are therefore a practical application.  The Examiner has carefully considered Applicant’s amendments as filed however the Examiner respectfully disagrees. 
	The amendments of “based at least in part on receiving third transaction data associated with a third transaction of the second merchant, determining, by the payment service, that the third transaction is associated with the at least one-cross merchant promotion; apportioning, by the payment service, a payment associated with the third transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant; and causing presentation, by the payment service and on at least one of a first merchant device of the first merchant or a second merchant device of the second merchant, of a notification of application of the cross-merchant promotion in the third transaction” recite determining there is a referral and notifying the merchant who referred that they received part of the transaction amount based on the referral.  This recites limitations a user can reasonably and practically perform, for example a user can determine there is a referral (for example by receiving a card with a referral code from a user, asking a user who referred them , etc.), determine how much of the transaction to give a referrer (for example 1% of a 100 dollar transaction would be 1 dollar), and provide the referral fee to the merchant who referred the user who purchased a product (for example by cash, check, money order, mail, etc.). 
	The fact that the claims instead recite these limitations that can be reasonably and practically performed by a human instead being performed “by the payment service” and the notifications are presented on “a first or second merchant device” merely recite additional elements that have not been found to be a practical application or significantly more as detailed in the updated 101 rejection below. 
	On remarks page 13, Applicant argues “the promotion is linked to a payment card and be automatically applied without a customer-merchant acknowledgement of the promotion” and cites paragraph 0016 for support of this argument.  Is noted that this limitation does not appear to be recited in the independent claims, though new claim 21 appears to broadly recite this argued subject matter.  Here new claim 21 recites determining there is a referral based on a payment card identifier used in a previous transaction that is currently being used in the current transaction.   This as broadly recited in the claim could be reasonably and practically performed by a human  operator again as the other argued limitations in the independent claims above.  Here a user for example could perform a transaction at a first merchant and receive a first coupon that includes one month off free from merchant A to be used at merchant B.  The user then presents this “payment card identifier” at merchant B, where then the human operator can provide a referral to merchant A.  This could also be alternatively simply be performed by a human operator, by a user showing a membership card for merchant A at merchant B to receive the one month off free, where again the human operator an provide a referral to merchant A. 
	The fact that these limitations that can be reasonably and practically performed as discussed above by a human operator are instead performed by a payment service are not limitations considered enough to be a practical application or significantly more as detailed in the updated 101 rejection below in view of Applicant’s addition of new claim 21. 
	Additionally Applicant’s arguments on pages 13-14 with respect to a payment service and that “it additionally represents technological improvements to promotion systems and to payment processing systems, at least by virtue of the synergy this combination creates” the Examiner respectfully disagrees. Rather this recites in the claims generally linking the idea of aggregating data to cross sell products and providing referral fees based on a successful cross sell of a product  to the payment service (for example like the payment processing entity that processes credit card transactions) technological environment or field of use, since the claims merely recite aggregating data commonly known to a processor of payments ( like where a user makes purchases, how much a user purchases, what individual merchant sells, when a merchant sells it, how much a merchant sells) to cross sell a product and then  provide a referral fee. 
	Based on the above, the Examiner respectfully disagrees with Applicant’s arguments, that in view of Applicant’s amendments the claims are should no longer be rejected under 101. 
5.	On pages 15-19 of Remarks, Applicant argues the prior art rejection in view of Applicant’s amendments.  In particular Applicant argues the references do not teach the amended limitation of and causing presentation, by the payment service and on at least one of a first merchant device of the first merchant or a second merchant device of the second merchant, of a notification of application of the cross-merchant promotion in the third transaction. The Examiner has carefully considered Applicant’s arguments however the Examiner still interprets the cited prior art combination of Juang in view of Zamer to teach the independent claims as amended.  In particular Examiner interprets this limitation to be at least taught in paragraphs 0029-0031 and 0025 of Zamer.  Here Zamer teaches crediting a merchant account with a referral (e.g. provided by an account provider through an account provider device, provided by the payment service provider through the payment service provider device, etc.) based on a transaction completed at an allied merchant.  Paragraphs 0031 and 0025 discuss information received on merchant devices may be associated with the merchant accounts. Here crediting a referral fee to a merchant account as discussed above in Zamer the Examiner interprets to read on the argued limitation, since depositing a reward into an account informs or presents a notification to the user that a referral was successful. 
	Though no relied upon in the prior art rejection, the Examiner has included additional references under the pertinent art section in the conclusion section of this office action (see newly cited references h-m) that additionally discuss these notifications as being a known element in referral processing. 
	Applicant’s arguments directed towards dependent claims are acknowledged however they are moot in view of Examiner’s response to the independent claim. 
	Applicant’s arguments on page 19 of Remarks with respect to new claim 21 are acknowledged.  Here Applicant argues the cited references do not teach new claim 21.  However, the Examiner respectfully disagrees as the Examiner interprets the cited prior art combination of Juang in view of Zamer to teach the new claim. 
	Specifically Zamer et al. which is in the art of cross merchant promotions based on inventory by a payment processor (see abstract and paragraph 0030) where the merchants are in established alliances (see abstract and paragraphs 0042 and 0023) teaches wherein determining that the third transaction data is associated with the at least one cross-merchant promotion is based at least in part on determining that a payment card identifier included in the third transaction data is included in fourth transaction data corresponding to a fourth transaction with the first merchant, wherein the fourth transaction occurs before the third transaction in at least paragraphs 0047, 0061, 0030, and 0044.  Specifically paragraphs 0061 and 0030 discuss users can make purchases on their devices through the payment service provider (e.g. PayPal), paragraph 0044 discusses this is an application running on the user’s device.  The Examiner interprets users making purchases on their phone through a service like Paypal to be a payment card under broadest reasonable interpretation.  The payment service provider (which is a payment card as discussed above) may determine when the customer is at the current transaction (e.g. third transaction)via data pushed (e.g. identifier) to the customer device when the customer is at the previous location (e.g. fourth transaction), and through that identifier that the customer was referred by the previous merchant (e.g. fourth transaction) to provide a referral fee.
	Though no relied upon in the prior art rejection, the Examiner has included additional references under the pertinent art section in the conclusion of this office action (see newly cited references h-m) that additionally discuss using identifiers like credit card numbers for tracking referral processing. 
	Therefore based on the above, the Examiner respectfully disagrees. 
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. 	Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	The claim(s) recite(s) aggregating data to cross sell products and providing
referral fees based on a successful cross sell of a product. Aggregating data to cross sell products and providing referral fees based on a successful cross sell of a product is (1) subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors, which is in the grouping of certain method of organizing human activities and (2) a mental process.
	 Since the claims are in the enumerated groupings of the abstract ideas the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application because the
claims merely recite limitations that are not indicative of integration into a practical
application in that the claims merely recite:
	(1) Adding the words "apply it" (or an equivalent with the judicial exception, or
mere instructions to implement an abstract idea on a computer, or merely uses a
computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as
recited in the claims:
	(a) by a payment service/ by the payment service (see claims 1, 13, and 18)
	(b) one or more processors; one or more non-transitory computer-readable
media storing instructions executable by the one or more processors, wherein the
instructions program the one or more processors to perform acts comprising: (see claim
18)
	and (c) on a first merchant device or a second merchant device (see claims 1, 4, 13, and 18)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP
2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction
with the judicial exception (see claims 1-11 and 13-21)
	And (3) Generally linking the use of the judicial exception to a particular
technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims generally linking the use of the judicial exception to the payment service (for example like the payment processing entity that processes credit card transactions) technological environment or field of use (see claims 1-11 and 13-21)
	The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because the claims merely recite
limitations that do not amount to significantly more in that the claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously
known to the industry, specified at a high level of generality, to the judicial exception
(see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (see claims 1-11 and 13-21) (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, page 11 note: See Benson, 409 U.S. at 65-67;
Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) Receiving or transmitting data over a network, e.g., using the Internet to
gather data (see claims 1-11 and 13-21) (see MPEP 2106.05(d) Well-understood, routine, conventional activity [r-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(c) storing and retrieving information in memory (see claims 1, 13, and 18) (see
MPEP 2106.05(d) Well-understood, routine, conventional activity [r-10.2019](cited
herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, "1334, 115 USP02d
1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 11 5 USPQ2d at 1092~93).
	(c) GUI to input information (see claim 4)
	-Ericksen (United States Patent Application Publication Number: US
2002/0123960) paragraph 0033 "Therefore it will be appreciated that the
invention may be implemented through the use of one or more graphical user interfaces
(GUI) on one or more web pages, wherein the GUls facilitate the input or transfer of
information to systems, methods, and computer program products of the present
invention, as is well known in the art."
	- Aslanian, JR (United States Patent Application Publication Number: US
2004/0254859) paragraph 0040 "The web pages present information and graphical
user interfaces through which users can access new pages (e.g., via hyperlinks), select
from a list of options (e.g., via drop down menus), make selections (e.g., via
checkboxes), input data or text (e.g., via text boxes) and/or perform other common GUI
functions as would be understood to those in the art based on this disclosure."
	- Hannaby (United States Patent Application Publication Number: US
2010/0114344) paragraph 0037 " Further, the user input may be utilized for making
selections within the GUI such as by selection of menu items, window items, radio
buttons, pop-up windows, for example, in response to a mouse-over operation, and
other common interaction paradigms as understood by a person of ordinary skill in the
art."
	Examiner's note: the Examiner has reconsidered the previously concluded
insignificant extrasolution activity under the practical application under the significantly
more step as detailed above.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 1- 11, 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (United States Patent Application Publication Number: US 2007/0179836) further in view of Zamer et al. (United States Patent Application Publication Number: US 2015/0317681 ).
	As per claim 1, Juang et al. teaches A method comprising: (see title,
Examiner's note: method for increasing inventory turnover using targeted
consumer offers).
	 processing, by a payment service, first transaction data associated with one or more first transactions of a first merchant having a first account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	Wherein the first transaction data includes, for an individual first transaction of the one or more first transactions, an identifier of the first merchant,  an identifier of a customer associated with the first transaction, an identifier of a location of the first transaction, and an identifier of one or more first items purchased in the first transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased). 
	processing, by the payment service, second transaction data associated with one or more second transactions of a second merchant having a second account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	 wherein the second transaction data includes, for an individual second transaction of the one or more second transactions, an identifier of the second merchant, an identifier of a customer associated with the second transaction, an identifier of a location of the second transaction, and an identifier of one or more second items purchased in the second transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased).
	storing, by the payment service, the first transaction data and first inventory data associated with the first merchant in a first data structure of a central database, the first data structure being associated with the first merchant and separate from data structures associated with other merchants; storing, by the payment service, the second transaction data and second inventory data associated with the second merchant in a second data structure of the central database, the second data structure being associated with the second merchant and separate from data structures associated with other merchants; (see paragraphs 0046-0048, Examiner’s note: the above limitation under broadest reasonable interpretation merely recites storing different merchant’s transactions in a database, for example Merchant A had a transaction with Customer B for $500 at location Virginia on 10/19/2021 and Merchant C had a transaction with customer D for $1000 at location Maryland on 10/19/2021, which is taught in the above paragraphs since Juang stores merchant information with related transaction information (see paragraph 0048)).
	based at least in part on the first inventory data and the second inventory data, determining, by the payment service, that the first merchant and the second merchant are complementary merchants; generating, by the payment service, a recommendation for the first merchant and the second merchant to participate in at least one cross-merchant promotion; (see paragraphs 0076, 0080, and 0082-0084, Examiner’s note: classifying merchant based on demand or capacity patterns and providing ads based on complementary information). 
	upon receiving an indication that the first merchant and the second merchant intend to participate in the at least one cross-merchant promotion, (see paragraph 0055, Examiner’s note: merchant accepts inclusion into the inventory turnover program)
	facilitating, by the payment service, transmission of a notification of the at least one cross-merchant promotion to at least one of one or more customers of the first merchant or one or more customers of the second merchant (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads based on the aggregated data for multiple merchants).  
	Juang et al. does not expressly teach based at least in part on receiving third transaction data associated with a third transaction of the second merchant, determining, by the payment service, that the third transaction is associated with at least one cross-merchant promotion; apportioning, by the payment service, a payment associated with the third transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant, and causing presentation, by the payment service and on at least one of a first merchant device of the first merchant or a second merchant device of the second merchant, of a notification of application of the cross-merchant promotion in the third transaction. 
	However, Zamer et al. which is in the art of cross merchant promotions based on inventory by a payment processor (see abstract and paragraph 0030) where the merchants are in established alliances (see abstract and paragraphs 0042 and 0023) teaches based at least in part on receiving third transaction data associated with a third transaction of the second merchant, determining, by the payment service, that the third transaction is associated with at least one cross-merchant promotion; apportioning, by the payment service, a payment associated with the third transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant, (see paragraphs 0042, 0030, 0047, Examiner’s note: providing cross merchant promotions through a payment system to allied merchants based on inventory or other merchant constraints, where when a cross merchant promotion is successful (e.g. a user completes a transaction at a second merchant) the payment system provides referral fees back to the first merchant and processes user payments). 
	and causing presentation, by the payment service and on at least one of a first merchant device of the first merchant or a second merchant device of the second merchant, of a notification of application of the cross-merchant promotion in the third transaction (see paragraphs 0029-0031 and 0025, Examiner’s note: crediting a merchant account with a referral (e.g. provided by an account provider through an account provider device, provided by the payment service provider through the payment service provider device, etc.) based on a transaction completed at an allied merchant (paragraphs 0029-0030).  Paragraphs 0031 and 0025 discuss information received on merchant devices may be associated with the merchant accounts). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. with the aforementioned teachings from Zamer et al. with the motivation of providing a common way to incentivize merchants to provide referrals that results in inventory management for other merchants through a known mechanism of referral fees or commissions (see Zamer et al. paragraphs  0005, 0042, 0030, and 0047),  when providing referrals that result in inventory management for other merchants is known (see Juang et al. paragraphs 0005, 0076, 0080, and 0082-0084).
	As per claim 2, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on an indication that the first merchant and the second merchant are willing to participate in cross-merchant promotions (see paragraph 0055, Examiner’s note: when a merchant agrees to participate in inventory turnover analysis additional data used for aggregation may be then provided). 
	As per claim 3, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on a business relationship between the first merchant and the second merchant (see paragraphs 0057 and 0082-0084, Examiner’s note: complementary merchants are those whose products and/or services are typically sold to similar consumer groups to enhance, but not replace, products and/or services provided by the given merchant (see paragraph 0057).  Further the paragraphs additionally teach this limitation in that they discuss teach aggregating other users purchasing from that one merchant and another merchants (see paragraph 0084), products or services of similar quality (see paragraph 0083), and complementary products like airlines and restaurants (see paragraph 0082)).
	As per claim 4, Juang et al.  teaches
	further comprising: receiving, by the payment service from the first merchant device of the first merchant, input wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on the input (see paragraphs 0055-0056 and 0081-0084, Examiner’s note: when the merchant agrees to the inventory turnover program they input POS data that is sent to the payment service for data aggregation that is then used to determine cross-merchant promotions to provide notifications to users). 
	Juang et al. does not expressly teach receiving input via a user interface provided to the first merchant device by the payment service, and wherein the input is associated with one or more types of merchants that the first merchant prefers to be paired with in cross-merchant promotions. 
	However, Zamer et al. which is in the art of cross merchant promotions based on inventory by a payment processor (see abstract and paragraph 0030) where the merchants are in established alliances (see abstract and paragraphs 0042 and 0023) teaches input via a user interface provided to the first merchant device by the payment service, and wherein the input is associated with one or more types of merchants that the first merchant prefers to be paired with in cross-merchant promotions (see paragraphs 0042 and 0027-0029, Examiner’s note: each of the first and second merchant establish a confirmation through a payment service provider application like PayPal executing on the device that they are allied with each other and rules for this alliance.  Paragraphs 0027-0029 provide examples of these rules). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. in view of Zamer et al. with the aforementioned teachings from Zamer et al. with the motivation of providing a common way to incentivize merchants to provide referrals, what merchants they want to be associated with, that results in inventory management for other merchants through a known mechanism of referral fees or commissions (see Zamer et al. paragraphs  0005, 0042, 0030, and 0047),  when providing referrals that result in inventory management for other merchants is known (see Juang et al. paragraphs 0005, 0076, 0080, and 0082-0084).
	As per claim 5, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first inventory data and the second inventory data comprises determining that the first merchant and the second merchant are complementary merchants based at least in part on one or more first inventory items of the first merchant and one or more second inventory items of the second merchant being at least one of (1) a similar item type, (see paragraph 0083) 
	(2) purchased within a threshold amount of time of each other in a spending trend of at least one customer, (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period) 
	or (3) purchased in a same transaction(see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trend of customer where the data is a defined time like a 12 month period, where same transaction could refer to in this sense one users purchases over 12 months, another transaction could be another users’ purchases over the 12 month period).
	Examiner’s note: only one of the alternatives is required by the claims
	As per claim 6, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first inventory data and the second inventory data comprises determining that the first merchant and the second merchant are complementary merchants based on a location of one or more first inventory items of the first merchant being within a threshold distance of a location of one or more second inventory items of the second merchant (see paragraphs 0083-0084, 0080, and 0082, Examiner’s note: looks at providing ads about a different merchant that’s at a same or similar location (see paragraphs 0083- 0084), groups merchants based on geographical proximity (see paragraph 0080), provides complementary products for other merchants based on same location (see paragraph 0082)). 
	As per claim 7, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on the first transaction data and the second transaction data (see paragraphs 0056, 0080, 0082-0084, Examiner’s note: discusses different ways ads can be provided based on aggregated credit card information). 
	As per claim 8, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises determining that the first merchant and the second merchant are at least one of (1) merchants from whom one or more customers purchase within a threshold amount of time, (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period)
	 (2) merchants associated with one or more customers sharing demographic attributes, (see paragraphs 0084 and 0076, Examiner’s note: providing ads based on other’s users purchases in the same area (e.g. a demographic) and classifying customers based on demographics), 
	(3) merchants associated with similar items purchased in the one or more first transactions and the one or more second transactions, (see paragraph 0083, Examiner’s note: similar product) 
	or (4) merchants associated with transactions involving a same customer identifier (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period). 
	Examiner’s note: only one of the alternatives is required by the claims
	As per claim 9, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first inventory data and the second inventory data comprises determining that the first merchant and the second merchant are complementary merchants based at least in part on output of a data model that has received as input third inventory data associated with a plurality of merchants (see paragraphs 0055-0058 and 0084, Examiner’s note: teaches receiving many different inventory POS data from merchants who agree to be  apart of the inventory turnover program (paragraph 0055), so if for example 100 merchants are in the program the system has received 100 different POS system merchant inventories, which are then used to help target ads (see paragraphs 0057-0058 and 0084)). 
	As per claim 10, Juang et al. teaches
	wherein the notification of the at least one cross-merchant promotion comprises a direct message, (see paragraph 0006, Examiner’s note: customized offer) an online advertisement, or a digital receipt
	Examiner’s note: only one of the alternatives is required by the claims
	As per claim 11, Juang et al.  teaches 
	wherein the recommendation includes suggested items for promotion in the at least one cross-merchant promotion (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads based on the aggregated data for multiple merchants).  
	As per claim 13, Juang et al. teaches A method comprising: (see title, Examiner’s note: method for increasing inventory turnover using targeted consumer offers).
	processing, by a payment service, first transaction data associated with one or more first transactions of a first merchant having a first account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	wherein the first transaction data includes, for an individual first transaction of the one more first transactions, an identifier of the first merchant, an identifier of a customer associated with the first transaction, an identifier of a location of the first transaction, and an identifier of one or more first items purchased in the first transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased).
	processing, by the payment service, second transaction data associated with one or more second transactions of a second merchant having a second account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	 wherein the second transaction data includes, for an individual second transaction of the one or more second transactions, an identifier of the second merchant, an identifier of a customer associated with the second transaction, an identifier of a location of the second transaction, and an identifier of one or more second items purchased in the second transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased).
	storing, by the payment service, the first transaction data and the second transaction data in a central database; (see paragraphs 0046-0048, Examiner’s note: the above limitation under broadest reasonable interpretation merely recites storing different merchant’s transactions in a database, for example Merchant A had a transaction with Customer B for $500 at location Virginia on 10/19/2021 and Merchant C had a transaction with customer D for $1000 at location Maryland on 10/19/2021, which is taught in the above paragraphs since Juang stores merchant information with related transaction information (see paragraph 0048)).
	based at least in part on the first transaction data and the second transaction data, determining, by the payment service, that the first merchant and the second merchant are complementary merchants; generating, by the payment service, a recommendation for the first merchant and the second merchant to participate in at least one cross-merchant promotion with each other; (see paragraphs 0076, 0080, and 0082-0084, Examiner’s note: classifying merchant based on demand or capacity patterns and providing ads based on complementary information).
	upon receiving an indication that the first merchant and the second merchant intend to participate in the at least one cross-merchant promotion, (see paragraph 0055, Examiner’s note: merchant accepts inclusion into the inventory turnover program)
	facilitating, by the payment service, transmission of a notification of the at least one cross-merchant promotion to at least one of one or more customers of the first merchant or one or more customers of the second merchant  (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads based on the aggregated data for multiple merchants).  
	Juang et al. does not expressly teach and based at least in part on receiving third transaction data associated with a third transaction of the second merchant: determining, by the payment service, that third transaction is associated with at least one cross-merchant promotion; apportioning, by the payment service, a payment associated with the third transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant, and causing presentation, by the payment service and on at least one of first merchant device of the first merchant or a second merchant device of the second merchant, of a notification of application of the cross-merchant promotion in the third transaction. 
	However, Zamer et al. which is in the art of cross merchant promotions based on inventory by a payment processor (see abstract and paragraph 0030) where the merchants are in established alliances (see abstract and paragraphs 0042 and 0023) teaches and based at least in part on receiving third transaction data associated with a third transaction of the second merchant: determining, by the payment service, that third transaction is associated with at least one cross-merchant promotion; apportioning, by the payment service, a payment associated with the third transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant, (see paragraphs 0042, 0030, 0047, Examiner’s note: providing cross merchant promotions through a payment system to allied merchants based on inventory or other merchant constraints, where when a cross merchant promotion is successful (e.g. a user completes a transaction at a second merchant) the payment system provides referral fees back to the first merchant and processes user payments). 
	and causing presentation, by the payment service and on at least one of a first merchant device of the first merchant or a second merchant device of the second merchant, of a notification of application of the cross-merchant promotion in the third transaction (see paragraphs 0029-0031 and 0025, Examiner’s note: crediting a merchant account with a referral (e.g. provided by an account provider through an account provider device, provided by the payment service provider through the payment service provider device, etc.) based on a transaction completed at an allied merchant.  Paragraphs 0031 and 0025 discuss information received on merchant devices may be associated with the merchant accounts).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. with the aforementioned teachings from Zamer et al. with the motivation of providing a common way to incentivize merchants to provide referrals that results in inventory management for other merchants through a known mechanism of referral fees or commissions (see Zamer et al. paragraphs  0005, 0042, 0030, and 0047),  when providing referrals that result in inventory management for other merchants is known (see Juang et al. paragraphs 0005, 0076, 0080, and 0082-0084).

	As per claim 14, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises determining that the first merchant and the second merchant are complementary merchants based at least on respective locations of the first merchant and the second merchant being within a threshold distance of each other (see paragraphs 0083-0084, 0080, and 0082, Examiner’s note: looks at providing ads about a different merchant that’s at a same or similar location (see paragraphs 0083- 0084), groups merchants based on geographical proximity (see paragraph 0080), provides complementary products for other merchants based on same location (see paragraph 0082)).
	As per claim 15, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises determining that the first merchant and the second merchant are complementary merchants based at least on a correlation between one or more first items sold by the first merchant and one or more second items sold by the second merchant (see paragraphs 0082-0084, Examiner’s note: teaches different correlations between products to provide ad notifications). 
	As per claim 16, Juang et al.  teaches
	wherein each of the first transaction data and the second transaction data further comprises an identifier for at least one of a payment card or (see paragraphs 0034-0036 and 0042, Examiner’s note: teaches credit card numbers identify users and the card credit provider gathering user information about a transaction).
	a time of the first or second transaction respectively (see paragraph 0056, Examiner’s note: time of the transaction) 
	Examiner’s note: only one of the alternatives is required by the claim. 
	As per claim 18, Juang et al.  teaches A system comprising: (see title, note: system for increasing inventory turnover using targeted consumer offers). 
	one or more processors; one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising: (see paragraphs 0092-0094, Examiner’s note: software running on a computer). 
	processing, by a payment service, transactions of a plurality of merchants having accounts registered with the payment service; (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on this data to individual card holders based on characteristics and preferences)).  
	storing, by the payment service and in a central database, transaction data associated with the transactions for the plurality of merchants, (see paragraphs 0046-0048, Examiner’s note: the above limitation under broadest reasonable interpretation merely recites storing different merchant’s transactions in a database, for example Merchant A had a transaction with Customer B for $500 at location Virginia on 10/19/2021 and Merchant C had a transaction with customer D for $1000 at location Maryland on 10/19/2021, which is taught in the above paragraphs since Juang stores merchant information with related transaction information (see paragraph 0048)).
	 wherein the transaction data associated with a transaction includes an identifier of the merchant, an identifier of a customer associated with the transaction, an identifier of a location of the transaction, and an identifier of one or more items purchased in the transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased).
	based at least in part on the transaction data, identifying, by the payment service, a first merchant and a second merchant of the plurality of merchants as complementary merchants; generating, by the payment service, a recommendation for the first merchant and the second merchant to participate in at least one cross-merchant promotion; (see paragraphs 0076, 0080, and 0082-0084, Examiner’s note: classifying merchant based on demand or capacity patterns and providing ads based on complementary information).
	upon receiving an indication that the first merchant and the second merchant intend to participate in the at least one cross-merchant promotion, (see paragraph 0055, Examiner’s note: merchant accepts inclusion into the inventory turnover program)
	 facilitating, by the payment service, transmission of a notification of the cross- merchant promotion to at least one of one or more customers of the first merchant or one or more customers of the second merchant (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads based on the aggregated data for multiple merchants).  
	Juang et al. does not expressly teach based at least in part on receiving additional transaction data associated with a transaction of the second merchant: determining, by the payment service, that the transaction is associated with the at least one cross-merchant promotion; apportioning, by the payment service, a payment associated with the transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant; and causing presentation, by the payment service and on at least one of a first merchant device of the first merchant or a second merchant device of the second merchant, of a notification of application of the cross-merchant promotion in the transaction. 
	However, Zamer et al. which is in the art of cross merchant promotions based on inventory by a payment processor (see abstract and paragraph 0030) where the merchants are in established alliances (see abstract and paragraphs 0042 and 0023) teaches based at least in part on receiving additional transaction data associated with a transaction of the second merchant: determining, by the payment service, that the transaction is associated with the at least one cross-merchant promotion; apportioning, by the payment service, a payment associated with the transaction to the first merchant and the second merchant according to an agreement between the first merchant and the second merchant; (see paragraphs 0042, 0030, 0047, Examiner’s note: providing cross merchant promotions through a payment system to allied merchants based on inventory or other merchant constraints, where when a cross merchant promotion is successful (e.g. a user completes a transaction at a second merchant) the payment system provides referral fees back to the first merchant and processes user payments). 
	and causing presentation, by the payment service and on at least one of a first merchant device of the first merchant or a second merchant device of the second merchant, of a notification of application of the cross-merchant promotion in the third transaction (see paragraphs 0029-0031 and 0025, Examiner’s note: crediting a merchant account with a referral (e.g. provided by an account provider through an account provider device, provided by the payment service provider through the payment service provider device, etc.) based on a transaction completed at an allied merchant.  Paragraphs 0031 and 0025 discuss information received on merchant devices may be associated with the merchant accounts).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. with the aforementioned teachings from Zamer et al. with the motivation of providing a common way to incentivize merchants to provide referrals that results in inventory management for other merchants through a known mechanism of referral fees or commissions (see Zamer et al. paragraphs  0005, 0042, 0030, and 0047),  when providing referrals that result in inventory management for other merchants is known (see Juang et al. paragraphs 0005, 0076, 0080, and 0082-0084).

	As per claim 19, Juang et al.  teaches
	wherein identifying the first merchant and the second merchant as complementary merchants based at least in part on the transaction data comprises identifying the first merchant and the second merchant based at least in part on one or more items purchased in a first transaction with the first merchant and one or more items purchased in a second transaction with the second merchant being at least one of a similar item type(see paragraph 0083)  
	or purchased within a threshold amount of time of each other (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period)
	Examiner’s note: only one of the alternatives is required by the claims
	As per claim 20, Juang et al.  teaches
	wherein identifying the first merchant and the second merchant as complementary merchants is further based at least in part on inventory data stored by the payment service and associated with the plurality of merchants (see paragraphs 0046-0047 and 0055-0056, Examiner’s note: teaches different types of data that can be stored by the payment service).
	As per claim 21, Juang et al.  does not expressly teach wherein determining that the third transaction data is associated with the at least one cross-merchant promotion is based at least in part on determining that a payment card identifier included in the third transaction data is included in fourth transaction data corresponding to a fourth transaction with the first merchant, wherein the fourth transaction occurs before the third transaction
	However, Zamer et al. which is in the art of cross merchant promotions based on inventory by a payment processor (see abstract and paragraph 0030) where the merchants are in established alliances (see abstract and paragraphs 0042 and 0023) teaches wherein determining that the third transaction data is associated with the at least one cross-merchant promotion is based at least in part on determining that a payment card identifier included in the third transaction data is included in fourth transaction data corresponding to a fourth transaction with the first merchant, wherein the fourth transaction occurs before the third transaction (see paragraphs 0047, 0061, 0030, and 0044, Examiner’s note: Paragraphs 0061 and 0030 discuss users can make purchases on their devices through the payment service provider (e.g. PayPal), paragraph 0044 discusses this is an application running on the user’s device.  The Examiner interprets users making purchases on their phone through a service like Paypal to be a payment card under broadest reasonable interpretation.  The payment service provider (which is a payment card as discussed above) may determine when the customer is at the current transaction (e.g. third transaction)via data pushed (e.g. identifier) to the customer device when the customer is at the previous location (e.g. fourth transaction), and through use of that identifier determining that the customer was referred by the previous merchant (e.g. fourth transaction) to provide a referral fee.)
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. in view of Zamer et al. with the aforementioned teachings from Zamer et al. with the motivation of providing a common way to incentivize merchants to provide referrals that results in inventory management for other merchants through a known mechanism of referral fees or commissions (see Zamer et al. paragraphs  0005, 0042, 0030, and 0047) as well as providing a way of tracking those referrals (see Zamer et al. paragraphs 0047, 0061, 0030, and 0044),  when providing referrals that result in inventory management for other merchants is known (see Juang et al. paragraphs 0005, 0076, 0080, and 0082-0084).
11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (United States Patent Application Publication Number: US 2007/0179836) further in view of Zamer et al. (United States Patent Application Publication Number: US 2015/0317681) further in view of Vijayaraghavan et al. (United States Patent Application Publication Number: US 2014/0207622). 
	As per claim 17, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises using the identifiers (see paragraphs 0080-0084, Examiner’s note: teaches grouping customers based on the transaction identifiers). 
	Juang et al. in view of Zamer et al. does not expressly teach the common modeling technique of aggregating data by assigning weights to the identifiers.
	However, Vijayaraghavan et al. which is in the art of providing recommendations based on users intent, interests, and preferences (see abstract) teaches the common modeling technique of aggregating data by assigning weights to the identifiers (see paragraphs 0045-0046 and claim 18, Examiner’s note: weighting certain features high compared to other features based on collected user information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. in view of Zamer et al. with the aforementioned teachings from Vijayaraghavan et al. with the motivation of using a common modeling technique of weighting features according to user behavior to provide more targeted recommendations to users (see Vijayaraghavan et al.  abstract),  when modeling user interest information that includes many factors to determine complementary ads is known (see Juang et al. paragraphs 0006, 0080, and 0084).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.  	Rane et al. (United States Patent Number: US 8,255,268) teaches
aggregating financial data to determine spend levels of customers (see abstract)
	b. 	Bell et al. (United States Patent Application Publication Number: US
2006/0242011) teaches systems for automatic identification of complementary retail items
based upon a selection of specific characteristics of a consumer's shopping pattern or
history (see abstract)
	c.	 Mueller et al. (United States Patent Application Publication Number:
US 2009/0138365) teaches a method for selecting a supplemental product to offer for sale
during a transaction (see title)
	d. 	Winters et al. (United States Patent Application Publication Number:
US 2011/0087531) teaches aggregating purchase data of a customer to determine
benefits based on the aggregated data (see abstract)
	e. 	Clyne (United States Patent Application Publication Number: US
2011/0264581) aggregating payment transactions to provide marketing opportunities
(see abstract)
	f.	 Gerad (United States Patent Application Publication Number: US
2015/0199716) teaches methods and systems for real time ad targeting based on
purchase transaction data, payment card holder activity, and location (see abstract)
	g. 	Colando (United States Patent Application Publication Number: US
2013/0185155) teaches methods for enabling cross-promotion of products and services
during a purchase transaction (see abstract)
	h.	Vianello (United States Patent Application Publication Number: US 2011/0231329) teaches “ first, referral fees and commissions are processed (stage 1301).  Next, affiliates, wholesalers, and retailers of career site marketing services are sent a messaging earned referral fees, as appropriate (stages 1302, 1303, and 1304)” 
	i.	Bernstein (United States Patent Application Publication Number: US 2008/0221992) teaches “the method of claim 1 further comprising the tracking program identifying a referral by matching a credit card number used in a sale by first vendor with a credit card number used in a sale by first vendor with a credit card number used in a sale by the second vendor” 
	j.	Joao (United States Patent Application Publication Number: US 2001/0037205) paragraph 0118 “ At step 310, the Merchant computer 30 can transmit a transaction record to the referring content provider computer 20 thereby providing the content provider and/or the content provider computer 20 with a transaction notification reports described herein can be transmitted to the referring content provider(s) in real-time and/or otherwise” 
	k.	Faith et al. (United States Patent Application Publication Number: US 2011/0251888) associating marketing information like coupon codes  to financial accounts to track information (see abstract and Figure 3) 
	l.	Grigg et al. (United States Patent Application Publication Number: US 2013/0046626) teaches providing offers based on transaction history where this information is collected by a financial institution (see abstract and Figure 1) 
	m. 	Lele et al. (United States Patent Application Publication Number: US 2012/0203608) paragraph 0044 “ In step 402, the merchant (or a third-party vendor acting as a middleman between the merchant and provider) notifies the provider of the commission earned by the provider as a result of the customer’s purchase” (see paragraph 0044) 
	n.	Urcuyo (United States Patent Application Publication Number: US 2008/0149707) paragraph 0001 “ The present invention relates to bank cards, such as credit cards and debit cards, that are issued to cardholders, such as individuals, business entities and organizations, and more particularly to a pre-paid and re-loadable bank card management system utilizing software to track and report all cardholder usage and allocate commission payments to multiple third parties in real time” 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
            
/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621